DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 16-26 are pending and have been examined below.

Response to Arguments
Applicant's arguments with respect to 35 USC 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 20 and 24 are rejected under 35 USC 103 as being unpatentable over US20150362058 ("McPherson") in view of US20050217398 ("Hou") and US 5904126 ("McKay").

Claim 20
McPherson discloses an assembly comprising: a pump that, when operating properly, generates a flow of fluid when rotatably driven (0014 to a rotatably driven accessory (not shown), such as a hydraulic pump that is supported on the vehicle); a power take off including a housing that is adapted to be supported on a housing of a source of rotational energy (abstract, 17), an input mechanism that extends through an opening provided in the housing and is adapted to engage and be rotatably driven by the source of rotational energy whenever the source of rotational energy is operated (12, 14, 11b), an output mechanism that rotatably drives the hydraulic pump (17, 0006, 0014-0019, Fig. 1), and a clutch that can be selectively engaged to cause the input mechanism to rotatably drive the output mechanism and disengaged to cause the input mechanism to not rotatably drive the output mechanism (0018 clutch assembly, indicated generally at 16, for selectively the connecting the input gear hub 13 to an output shaft 17. The output shaft 17 is, in turn, adapted to be connected to the rotatably driven accessory (not shown)). McPherson fails to disclose a first sensor that generates a signal that is representative of a rotational speed of the input mechanism; a second sensor that generates a signal that is representative of a rotational speed of the output mechanism; a third sensor that generates a signal that is representative of the flow of fluid generated by the pump; and a controller that is responsive to the signals from the first, second, 
	McPherson and Hou both disclose power takeoff systems. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in McPherson to include the teaching of Hou since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of McPherson and Hou would have made obvious and resulted in the subject matter of the claimed invention, specifically the sensors and controller that a problem has occurred, such that appropriate maintenance may be performed at the time of occurrence of the problem.
	Additionally, McPherson fails to disclose a third sensor that generates a signal that is representative of the flow of fluid generated by the pump; and that the generated indication that a problem has occurred is when either:(1) the rotational speeds of the input mechanism and the output mechanism differ by more than a predetermined amount when the clutch is engaged; (2) the rotational speed of the output mechanism is more than a predetermined amount when the clutch is disengaged; (3) the rotational  wherein the sensing means includes a displacement sensor for sensing the displacement of a flow responsive member located within the oil passage, the displacement thereof being a function of the quantum oil flow rate); and that the generated indication that a problem has occurred is when either: (1) the rotational speeds of the input mechanism and the output mechanism differ by more than a predetermined amount when the clutch is engaged; (2) the rotational speed of the output mechanism is more than a predetermined amount when the clutch is disengaged; (3) the rotational speeds of the input mechanism and the output mechanism change by more than a predetermined amount when the clutch is engaged; (4) the output mechanism is not rotating when the clutch is engaged; or (5) the pump does not generate the flow of fluid when rotatably driven by the output mechanism (col. 5 lines 55-60 if no oil flow is detected after a set maximum number of pump actuations, the control system can shut off the pump and optionally turn on a warning light to indicate that a problem has occurred during the priming function.).
	McPherson discloses a power takeoff with a pump, and McKay teaches a pump with a monitoring and control system. Thus, it would have been obvious to one having 

Claim(s) 24 
Claim(s) 24 recite(s) subject matter similar to that/those of claim(s) 24 and is/are rejected under the same grounds. Note that claim 24 recites the same specific condition for generating the indication of a problem as the last condition of claim 20, taught by the combination of McPherson, Hou, and McKay.

Allowable Subject Matter
Claims 16-19 and 26 are allowed

Claims 21-23 and 25 are objected to as being dependent upon a rejected base claim, but appear to be allowable pending an updated search and if rewritten in independent form including all of the limitations of the base claim and any intervening claims since, in the context of power take off monitoring systems, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: outputting an indication that a problem has occurred when either: (1) the rotational speeds of the input mechanism and the output mechanism differ by more than a predetermined amount when the clutch is engaged; (2) the rotational speed of the output mechanism is more than a predetermined amount when the clutch is disengaged; (3) the rotational speeds of the input mechanism and the output mechanism change by more than a predetermined amount when the clutch is engaged; or (4) the output mechanism is not rotating when the clutch is engaged;

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663